31 So. 3d 304 (2010)
Michael C. ADDISON and Richard T. Petitt, for themselves and all others similarly situated, Appellants,
v.
CITY OF TAMPA, Florida, Individually, and as representative of all other Florida municipalities similarly situated, Appellee.
No. 2D09-3574.
District Court of Appeal of Florida, Second District.
April 7, 2010.
F. Wallace Pope, Jr., of Johnson, Pope, Bokor, Ruppell & Burns, LLP, Clearwater; Stephen A. Scott of Stephen A. Scott, P.A., Gainesville; Joseph C. Moffa of Moffa & Gainor, P.A., Fort Lauderdale; Brett Alan Panter and David Sampedro of Panter, Panter & Sampedro, P.A., Miami; and Herbert T. Schwartz of Bailey & Galyen, Houston, Texas, for Appellants.
Chip Fletcher, City Attorney, and Jerry M. Gewirtz, Chief Assistant City Attorney, and Melvia B. Green, Assistant City Attorney, for Appellee.
Prior report: 2009 WL 2058356.
VILLANTI, Judge.
Michael C. Addison and Richard T. Petitt, for themselves and all others similarly situated (Appellants), appeal the trial court's order that decertified the defendant class in this action concerning the constitutionality of imposing certain occupational license taxes on attorneys. This decertification order was based on an earlier ruling that had relied on the home venue privilege to dismiss all of the members of the defendant class that were not located in Hillsborough County. Appellants sought review of the trial court's venue order in Addison v. City of Tampa.
In the pleadings filed in this case, Appellants conceded that if this court affirmed the dismissal of the non-Hillsborough County defendants in case number 2D09-1968, this court should also affirm the ruling decertifying the class in this case because a "class" of four defendants would be improper. See Fla. R. Civ. P. 1.220(a)(1) (defining the "numerosity" requirement for class certification as arising when "the members of the class are so numerous that separate joinder of each member is impracticable"). In Addison v. City of Tampa, ___ So.3d ___ (Fla. 2d DCA 2010), this court affirmed the dismissal of the non-Hillsborough County defendant class members. Accordingly, we affirm the order decertifying the defendant class as well.
Affirmed.
WHATLEY and SILBERMAN, JJ., Concur.